DETAILED ACTION
This Office action is regarding Applicant's claims filed 16 June 2022 to a prior Office action.  Claims 1-14 are pending.  
This Office Action is an Allowance after a Final Rejection. 
Allowable Subject Matter
Claims 1-14 are allowed, as presented on 16 June 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 8, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches semantic and content search using knowledge graphs like cited reference Newman et al. (US 11,238,115 B1) but does not teach connecting nodes in the graph based on material property parameters and searching the material property relationship graph based on supplied search condition items] does not disclose, in combination, the steps in independent claims 1 and 8 of:
“the material property relationship graph includes a plurality of nodes each of which corresponds to each of a plurality of material property parameters and edges each of which connects a pair of nodes corresponding to a plurality of material property parameter pairs having mutual relationship; 
the search condition extractor extracts, based on the search conditions, a start point or an end point or both a start point and an end point, and a third node different from the start point and the end point or a path length condition and supplies the extracted items to the graph searcher as the search condition item; and 
the graph searcher, depending on the supplied search condition item, searches the material property relationship graph, and outputs a path or a subgraph that matches the search conditions as a search result”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

6/16/2022